IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

Bench Walk Lighting LLC )
Plaintiff, )
)
)
Vv. ) CA: 20-cv-00047-UNA
)
Lextar Electronics Corp.
Defendant,
AFFIDAVIT

I, Alex Kurfuerst, Deputy Clerk, being first sworn, depose and say that
pursuant to Rule 4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure, I did send on January 17,
2020, by Registered Mail, the Summons, Civil Cover Sheet, 7.1 Disclosure Form, Complaint
with Exhibits, Plaintiff's Report to the Commissioner of Patents and Trademarks, and Notice/
Consent of Availability of a United States Magistrate Judge to Exercise Jurisdiction forms in the
above referenced case to the following addresses:

1) Chairman, President, Officer, Managing Agent, and/or
General Agent
Lextar Electronics Corp.
N.O. 3, Gongye E. 3rd Road Hsinchu
Science Park, Hsinchu 30075, Taiwan

PHL enguyrtt ¥ —
Alex Kurfuerst — -
Deputy Clerk —
Sworn to and subscribed before me ; -
this 17th day of January, 2020

Mei Yu Ruan
Deputy Cl

f
 

R

   
 
   
 
     

 

 

Postage $ Extra Services & Fees £
24 50 (continued)
Extra Services & Fees C)Signature Confirmation
$

ORegistered Mail $4 4 , Tift

C)Signature Confirmation

Ae 5g | Senay
piecronge” $01. (10

Total Postage & Fees
CRestricted Deliver/$- 2 $

rh
Customer Must Declare [Received by

Fula 00 01/17/2020

 

To Be Completed
By Post Office

Domestic Insurance up to $50,000
is included based upon the
declared value. International

$ Indemnity is limited. (See Reverse).

 

 

 

OFFICIAL USE

 

 

 

    
        

 

 

 

 

 

 

 

 

g} LD BRR BE ORM Chote
2 S15 _Disricy of Delowwe—
3c] eGy np. y Sy.
fal | Wadmingbon (OE (ARON
eee lextae G leonentcs (ong
E io | Wory- Beg Gong ye - ard Va.
fg) LWecvacnw Selence Cow

‘L | ejoony 26818, Taywen

 

PS Form 3806, Registered Mail Receipt

Copy 7 - Customer
April 2015, PSN 7530-02-000-9051

E 2 9 , is _, (See Information on Reverse)
For domestic delivery information, visit our website at www.usps.com ®

pb = 4"

UNITED STATES

iN

RHO02012465US

  

Full Last Name Full First Name

 

  

‘Business Name (if applicable)

|Sender’s Telephone

POSTAL SERVICE

| px
USPS Customs Declaration and Dispatch Note

# Print in English using blue or black ink.
= Complete all SHADED fields before acceptance.
| = See the Privacy Notice on the reverse of Copy 4.

 
 
 
  
  
  

 

 
 
 

SHIPMENT INFORMATION (Conminuep) — BOXED AREA IS FOR USPS-USE ONLY
PS Official Usb, » USPS Corporate Account EMS Scheduled Delivery Date
‘ Pe -

Dp dD / /

linsured Value (U.S.8) ~~~ Insured Fee (U.S. $) -

    

  
 
  

     

  

. hee Z
idtalPostage/Fees ((3.S:"8) \

 

 

 

  

 

 

 

 

 

bee Oe.
ce \ ees Entar aaess |B, Addressee’s Email Address
Address-2 a \ 9. "75 a” f applit ble and known) 10. Exporter’s Telephone (if applicable and known)
City State ZIP Code™ its dig sy ittr (if applicable and known) |12. irnporter's Telephone (if applicable and known}

   
 
  

  

ADDRESSEE'S INFORMATION

Full Last Name |Full First Name

  

 

 

 

13. AES ITN (if applicable) 14. AES Exemption — NOEEI§ (Check one if applicable)
(1§ 30.36 (1§380.37(a) [J § 30.37 (h)

| 0 § 30.37 (y) OJ Other

 

Business Name (if applicable)

Addressee’s Telephone 115. License Number (applicable) |16. Cerlificate Number (fappicabia)|17. Invoice Number df applicable)

 

 

 

 

Address-1 118. Length (aches) ~-|49. Width (inches) [20 Height (inches)
Address-2 - Postal Code 21. Restrictions (if applicable — check all that apply) [22. Nondelivery Instructions (Check one)
( Quarantine OReturn to Sender
h C1 Sanitary/Phytosanitary inspection O Treat as Abandoned
City State/Province Country, 23. Sender's Signature and Date

 

 

  

SHIPMENT INFORMATION
1. Category of Items (Check all that appty)
T1Document [] Commercial Sample [] Merchandise [[] Dangerous Goods

   
 
   

/
| certify the particulars given in this customs declaration are correct. This package does

not contain any undeclared dangerous items, or items prohibited by legislation or by
postal or customs regulations. | have met all applicable export filing requirements under

 

 

 

 

 

 

 

 

 

 

 

 

Oait (Retumed Goods 1 Humanitarian Donation 01 Other federal law and regulations.
2. Detailed Description of Contents 4. Net Weight (Ea) | 5. Value (Ea) |For Business Mailers, for items in Block 2 (if the information is known)
Enter only one item per line) | 8. Quantity |" Lbs. Oz, US.$ _[24. HS Tariff Number ___[25. Country of Origin erie eee
_ = =
|
6. Total

 

 

 

PS Form 2976-R, April 2016 PSN 7530-17-000-7992

'

IMPORTANT: This package may be opened officially.

4 — Sender’s Copy
OFFICE OF THE CLERK

UNITED STATES DISTRICT
; COURT Unit 18
John A. Cerino DISTRICT OF DELAWARE 844 North King Street
CLERK U.S. Courthouse

Wilmington, DE 19801
(302)573-6170
www.ded uscourts.gov

January 17, 2020

TO:

Chairman, President. Officer, Managing Agent, and/or General Agent
Lextar Electronics Corp.

No. 3, Gongye E. 3rd Road, Hsinchu Science Park,

Hsinchu 30075, Taiwan.

RE: Bench Walk Lighting LLC vy. Lextar Electronics Corp
Civil Action No. 1:20-cv-00047-UNA

Enclosed please find copies of the Complaint (with exhibits), Civil Coversheet,
Notice of a Magistrate Judge’s Availability form, Summons, and counsel’s Affidavit and
request to the Clerk of Court for assistance with this mailing, Report on the Filing of an
Action Regarding a Patent or Trademark, and Fed. R. Civ. P. 7.1 Corporate Disclosure
Statement.

This service is made by U.S. Registered Mail, return receipt requested, pursuant
to Federal Rule of Civil Procedure 4(f)(2)(C)(ii) and 4(h)(2). Pursuant to Federal Rules of
Civil Procedure 12(a)(ii) you have ninety (90) days in which to file an answer to the
complaint, filed with this Court and served upon the plaintiffs attorney as noted on
the complaint. and summons. Sincerely,

   

_-BY:.. JOHN A. CERINO
A CLERK
— TAPK

Wand, .

. Enclosures (as stated): Oe

_
